
	

113 HR 4399 IH: Comprehensive Department of Veterans Affairs Performance Management and Accountability Reform Act of 2014
U.S. House of Representatives
2014-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4399
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2014
			Mr. Michaud introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the performance appraisal system for senior
			 executives of the Department of Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Comprehensive Department of Veterans Affairs Performance Management and Accountability Reform Act
			 of 2014.
		2.Improvement of performance appraisal of senior executives of the Department of Veterans Affairs
			(a)Performance appraisal system
				(1)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new
			 section:
					
						713.Senior Executive Service: performance appraisal
							(a)Performance appraisal systemThe Secretary shall be responsible for carrying out the requirements of subchapter II of chapter 43
			 of title 5.
							(b)Organizational performance requirements
								(1)In implementing the performance appraisal system for senior executives of the Department required
			 by section 4312 of title 5, the Secretary shall issue, by not later than
			 September 1 of each year, organizational performance requirements to be
			 used to inform the establishment of performance requirements for each
			 senior executive of the Department. The performance requirements of each
			 senior executive shall be achievable by each senior executive and shall be
			 consistent with the organizational performance requirements issued by the
			 Secretary.
								(2)Not less than half of the annual summary rating of a senior executive of the Department under
			 section 4314 of title 5 shall be based on the organizational performance
			 requirements issued under this subsection and applicable to such senior
			 executive.
								(3)Not later than December 15 of each year, the Secretary shall submit to the Committees on Veterans’
			 Affairs of the Senate and House of Representatives certification that for
			 the fiscal year during which the certification is submitted that—
									(A)all individual and organizational performance requirements applicable to senior executives of the
			 Department pursuant to section 4312 of title 5 accurately reflected the
			 organizational performance requirements of the Department; and
									(B)the performance requirements established for each senior executive are expected to lead to the
			 overall success of the Department in meeting its organizational
			 performance requirements.
									(c)Additional requirements
								(1)In implementing the performance appraisal system for senior executives of the Department required
			 by section 4312 of title 5, the Secretary shall ensure that such system is
			 designed to—
									(A)evaluate the contribution of each senior executive to the overall mission and objectives of the
			 Department;
									(B)ensure that each senior executive is accountable for efforts undertaken to further the objectives
			 of the Departments; and
									(C)evaluate the contribution of each senior executive in ensuring the Department meets the needs of
			 veterans and their dependants.
									(2)
									(A)The performance review board established pursuant to section 4314 of title 5 shall ensure that—
										(i)the performance requirements for each senior executive of the Department clearly and distinctly
			 address both individual and organizational performance; and
										(ii)the performance of each senior executive is evaluated based on such performance requirements
			 together with the demonstrated accountability, executive, and leadership
			 capabilities of the senior executive.
										(B)In evaluating the performance of a senior executive of the Department, the performance review board
			 shall take into consideration each of the following:
										(i)Any deficiencies identified by the Inspector General of the Department or the Comptroller General
			 of the United States in the performance of duties or areas managed by the
			 senior executive.
										(ii)Any final determination in response to a formal complaint submitted regarding the performance of
			 the senior executive or a deficiency in a program under the direction of
			 the senior executive.
										(iii)The findings of any final report relating to the performance of the senior executive or to a
			 deficiency in a program under the direction of the senior executive.
										(d)Annual summary ratings
								(1)The Secretary shall provide in a timely manner to any senior executive who receives an annual
			 summary rating under section 4314(a) of title 5 of any level of
			 performance lower than fully successful a detailed explanation of the
			 performance deficiencies of the senior executive.
								(2)In the case of a senior executive for whom it is determined during a mid-year review that the
			 senior executive is likely to receive an annual summary rating of less
			 than fully successful, the Secretary shall ensure that senior executive is
			 provided a plan to address performance deficiencies before the end of the
			 evaluation period.
								(3)Any senior executive of the Department who receives two annual summary ratings of any level of
			 performance lower than fully successful shall be removed from the Senior
			 Executive Service.
								(4)Any senior executive who receives three consecutive annual summary ratings of the highest level of
			 performance shall be provided with an opportunity to obtain a different
			 position within the Department with more responsibility, if such a
			 position is available.
								(e)Annual reportsNot later than January 1 of each year, the Secretary shall submit to the Committees on Veterans’
			 Affairs of the Senate and House of Representatives a report on the senior
			 executive performance appraisal system of the Department for the fiscal
			 year preceding the fiscal year during which the report is submitted. Each
			 such report shall include, for the year covered by the report, each of the
			 following:
								(1)The number of senior executives who received summary ratings.
								(2)The number of senior executives who received a summary rating at each level of performance.
								(3)Any actions taken with respect to senior executives who received ratings at a level of performance
			 lower than fully successful.
								(4)The number of initial annual summary ratings that were raised or lowered by the performance review
			 board.
								.
				(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
					
						
							713. Senior Executive Service: performance appraisal..
				(b)Performance pay for physicians and dentistsSection 7431 of title 38, United States Code, is amended—
				(1)in subsection (b)(3), by inserting after dentist the following: who received a fully successful level of performance at the physician or dentist’s most recent
			 performance appraisal;
				(2)in subsection (c)—
					(A)in paragraph (2)—
						(i)by inserting (A) before Market pay; and
						(ii)by adding at the end the following new subparagraph:
							
								(B)The Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of
			 Representatives a semi-annual report on health care trends, including
			 anticipated shortages of health care professionals by specific specialty
			 and location, which shall be used in determining the recruitment and
			 retention needs of the Department for purposes of this subsection. The
			 Secretary may not provide market pay to a physician or dentist under this
			 subsection unless the payment of market pay to the physician or dentist
			 meets a specialty or location need of the Department as articulated in a
			 report submitted under this subparagraph..
						(B)in paragraph (4)(B)—
						(i)in clause (i), by striking the last sentence; and
						(ii)in clause (iii), by striking should, to the extent practicable, and inserting shall; and
						(3)in subsection (d)—
					(A)in paragraph (1)—
						(i)by inserting (A) before One element; and
						(ii)by adding at the end the following: The Secretary shall establish a performance appraisal system for physicians and dentists. The
			 performance appraisal system shall provide for annual summary ratings of
			 levels of performance as follows:
							
							
								(A)one or more fully successful levels;
								(B)a minimally satisfactory level; and
								(C)an unsatisfactory level.;
						(iii)by inserting after subparagraph (A) the following new subparagraph:
							
								(B)Under the performance appraisal system under subparagraph (A), performance shall be evaluated based
			 on both individual and organizational performance and specific goals or
			 objectives shall be explicitly linked to improved health care outcomes and
			 quality as well as the Department’s overall effectiveness in providing
			 quality health care services. The specific goals and objectives shall be
			 consistent with the overarching objectives and goals of the Department.
								(C)Under such performance appraisal system, each physician and dentist employed by the Department
			 shall receive an annual review by the Under Secretary of Health. For each
			 year, the Under Secretary shall submit to the Secretary certification that
			 such reviews are conducted.;
						(B)by striking paragraph (3) and redesignating paragraph (2) as paragraph (3);
					(C)by inserting after paragraph (1) the following new paragraph (2):
						
							(2)Under the performance appraisal system established under paragraph (1)—
								(A)on or before the beginning of each rating period, performance requirements for each physician or
			 dentist shall be established in consultation with, and communicated to,
			 each physician or dentist;
								(B)written appraisals of performance shall be based on the individual and organizational performance
			 requirements established for the rating period involved; and
								(C)each physician or dentist shall be provided a copy of the appraisal and the physician or dentist’s
			 performance appraisal rating and shall be given an opportunity to respond
			 in writing and have the rating reviewed by the Under Secretary for Health
			 before the rating becomes final.;
					(D)in paragraph (3), as redesignated by subparagraph (B)—
						(i)by inserting only after paid; and
						(ii)by striking on the basis and inserting who receives a level of performance of fully successful under the performance appraisal system
			 established under paragraph (1) and whose performance exceeds the specific
			 goals and performance objectives established under such system.;
						(E)in paragraph (4), by striking paragraph (2) and inserting this subsection;
					(F)in paragraph (5)(B), by striking 7.5 percent and inserting 5 percent; and
					(G)by striking paragraph (6); and
					(4)by adding at the end the following new subsection:
						(i)Failure To maintain a licenseA physician or dentist who has not maintained an appropriate professional license may not be paid..
				(c)StudyNot later than one year after the date of the enactment of this Act, the Secretary shall submit to
			 the Committees on Veterans’ Affairs of the Senate and House of
			 Representatives a report on the training program of the Department of
			 Veterans Affairs for senior executives. Such report shall include—
				(1)an evaluation of succession planning and long-term career development plans for senior executives
			 and efforts undertaken by the Department to improve cross-Department
			 opportunities for senior executives; and
				(2)the recommendations of the Secretary for improving the mobility and effectiveness of senior
			 executives.
				
